FILED
                                                                       Sep 26 2017, 6:07 am

                                                                            CLERK
                                                                        Indiana Supreme Court
                                                                           Court of Appeals
                                                                             and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
John J. Schwarz, II                                       William A. Ramsey
Schwarz Law Office, PC                                    Barrett McNagny, LLP
Hudson, Indiana
                                                          Edmund P. Kos
                                                          David M. Mustard
                                                          Kos & Associates
                                                          Fort Wayne, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Harold David Walters,                                     September 26, 2017
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          44A03-1609-CC-2214
        v.                                                Appeal from the LaGrange Circuit
                                                          Court
Lima Elevator Company, Inc.,                              The Honorable J. Scott
Appellee-Plaintiff                                        VanDerbeck
                                                          Trial Court Cause No.
                                                          44C01-1604-CC-52



May, Judge.




Court of Appeals of Indiana | Opinion 44A03-1609-CC-2214 | September 26, 2017                   Page 1 of 7
[1]   Harold David Walters (“Walters”) appeals the trial court’s grant of Lima

      Elevator Company’s (“Lima”) motion to correct error. He argues the trial court

      erred when it determined it had specific personal jurisdiction over him. We

      affirm and remand for further proceedings.



                             Facts and Procedural History
[2]   On April 26, 2016, Lima filed a claim against Walters, a resident of Michigan,

      in LaGrange Circuit Court for non-payment of a purchase made on April 30,

      2010. On June 17, 2016, Walters filed a motion to dismiss for lack of

      jurisdiction. On June 20, 2016, the trial court granted Walters’ motion to

      dismiss for lack of jurisdiction.


[3]   On July 18, 2016, Lima filed a motion to correct error, alleging the court erred

      when it granted Walters’ motion to dismiss because the facts underlying

      Walters’ motion were unsupported by affidavit or verified pleading. Based

      thereon, Lima claimed Walters failed to meet his burden to prove lack of

      personal jurisdiction. 1 Walters responded on August 10, 2016, and on August

      30, 2016, the trial court granted Lima’s motion to correct error, concluding it

      had specific personal jurisdiction over Walters.




      1
        Lima also argued the court’s order was premature because Lima had not been given an opportunity to
      respond to Walters’ motion.

      Court of Appeals of Indiana | Opinion 44A03-1609-CC-2214 | September 26, 2017                  Page 2 of 7
                                  Discussion and Decision
[4]   A trial court has broad discretion in ruling on a motion to correct error. 2

      Volunteers of Am. v. Premier Auto Acceptance Corp., 755 N.E.2d 656, 658 (Ind. Ct.

      App. 2001). We will reverse only for an abuse of that discretion. Id. An abuse

      of discretion occurs if the decision was against the logic and effect of the facts

      and circumstances before the court or if the court misapplied the law. Id.


[5]   Our review of a trial court’s decision regarding personal jurisdiction is well-

      settled:


               “Personal jurisdiction is the court’s power to bring a person into
               its adjudicative process and render a valid judgment over a
               person.” Brockman v. Kravic, 779 N.E.2d 1250, 1254 (Ind. Ct.
               App. 2002). “The existence of personal jurisdiction over a
               defendant is a constitutional requirement to rendering a valid
               judgment, mandated by the Due Process Clause of the
               Fourteenth Amendment.” Anthem Ins. Cos. v. Tenet Healthcare
               Corp., 730 N.E.2d 1227, 1237 (Ind. 2000). “Because Indiana
               state trial courts are courts of general jurisdiction, jurisdiction is
               presumed. Therefore, the plaintiff need not allege jurisdiction in
               its complaint.” Id. at 1231 (footnote [o]mitted). “[O]nce the
               party contesting jurisdiction, usually the defendant, challenges
               the lack of personal jurisdiction, the plaintiff must present
               evidence to show that there is personal jurisdiction over the
               defendant. However, the defendant bears the burden of proving
               the lack of personal jurisdiction by a preponderance of the




      2
        The court’s order is a final judgment under Indiana Rule of Appellate Procedure 2(H)(4), which states a
      judgment is a final judgment if “it is a ruling on either a mandatory or permissive Motion to Correct Error
      which was timely filed under Trial Rule 59.” Our court has jurisdiction over appeals from final judgments
      under Indiana Rule of Appellate Procedure 5(A).

      Court of Appeals of Indiana | Opinion 44A03-1609-CC-2214 | September 26, 2017                      Page 3 of 7
              evidence, unless the lack of jurisdiction is apparent on the face of
              the complaint.” Id. “It is within the trial court’s sound discretion
              to decide the jurisdictional facts.” Brockman, 779 N.E.2d at 1255.
              “A trial court’s findings of jurisdictional facts are generally
              reviewed for clear error. Once the court has decided those facts,
              however, whether personal jurisdiction exists is a question of
              law. We review a trial court’s determination of personal
              jurisdiction de novo.” Id. (citations omitted).


      Keesling v. Winstead, 858 N.E.2d 996, 1000-1 (Ind. Ct. App. 2006).


[6]   Here, the trial court found Walters “purposefully availed himself of the

      privilege of conducting business with Lima Elevator within Indiana, such that

      he could reasonably anticipate defending a lawsuit in Indiana related to his

      failure to pay for his credit purchases that he picked up from Lima Elevator in

      Indiana.” (App. Vol. II at 7.) Based on that finding, the trial court concluded it

      had specific personal jurisdiction over Walters in Lima’s claim against him.


[7]   Regarding the determination of specific personal jurisdiction, our Indiana

      Supreme Court has explained

              specific jurisdiction may be asserted if the controversy is related
              to or arises out of the defendant’s contacts with the forum state.
              [Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408,]
              414 & n. 8, 104 S. Ct. 1868 [(1984)]. Specific jurisdiction
              requires that the defendant purposefully availed itself of the
              privilege of conducting activities within the forum state so that
              the defendant reasonably anticipates being haled into court there.
              Burger King Corp. v. Rudzewicz, 471 U.S. 462, 474-75, 105 S. Ct.
              2174, 85 L.Ed.2d 528 (1985). A single contact with the forum
              state may be sufficient to establish specific jurisdiction over a
              defendant, if it creates a “substantial connection” with the forum

      Court of Appeals of Indiana | Opinion 44A03-1609-CC-2214 | September 26, 2017   Page 4 of 7
              state and the suit is related to that connection. McGee v. Int’l Life
              Ins. Co., 355 U.S. 220, 223, 78 S. Ct. 199, 2 L.Ed.2d 223 (1957).
              But a defendant cannot be haled into a jurisdiction “solely as a
              result of random, fortuitous, or attenuated contacts or of the
              unilateral activity of another party or a third person.” Burger
              King, 471 U.S. at 475, 105 S. Ct. 2174 (internal quotation marks
              omitted) (citing Helicopteros, 466 U.S. at 417, 104 S. Ct. 1868;
              Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 774, 104 S. Ct.
              1473, 79 L.Ed.2d 790 (1984); World-Wide Volkswagen Corp. v.
              Woodson, 444 U.S. 286, 299, 100 S. Ct. 559, 62 L.Ed.2d 490
              (1980)).


      LinkAmerica Corp. v. Cox, 857 N.E.2d 961, 967 (Ind. 2006). Walters contends

      the trial court did not have specific personal jurisdiction over him because the

      transaction from which Lima’s claim arose was not sufficiently substantial to

      satisfy the requirements for specific personal jurisdiction. We disagree.


[8]   To support his argument, Walters contends:

              Lima has sued Walters for non-payment of money. The entirety
              of Walters’ contact with Indiana, as to the 2010 transaction with
              Lima was a) ordering seed from an Indiana company and b)
              crossing into Indiana to pick up the seed. Lima is not suing
              Walters for ordering the seed. Nor is it suing Walters for picking
              up the seed. Lima is suing Walters alleging the non-payment of
              money for the seed he received.


      (Reply Br. of Appellant at 9.) We are hard pressed to conclude anything other

      than that Walters has described facts to support the exact opposite of what he

      purports to argue. His argument provides facts to satisfy the contacts required

      for specific personal jurisdiction. Lima’s suit against Walters alleges he did not


      Court of Appeals of Indiana | Opinion 44A03-1609-CC-2214 | September 26, 2017   Page 5 of 7
       pay for seed he ordered from an Indiana business and picked up in Indiana.

       Further, the record indicates this is the third such order Walters made with

       Lima. There is no doubt Walters availed himself of the privilege of conducting

       activities in Indiana such that he could anticipate being sued in Indiana.

       Walters consented to Indiana courts having specific personal jurisdiction when

       he ordered seed from an Indiana company and traveled to Indiana to pick up

       the seed. See Attaway v. Omega, 903 N.E.2d 73, 79 (Ind. Ct. App. 2009) (specific

       personal jurisdiction proven in case involving non-payment for a vehicle sold by

       Indiana plaintiff to Idaho defendant, even when Indiana plaintiff traveled to

       Idaho to deliver vehicle), reh’g denied.


[9]    Once we determine the trial court’s conclusion regarding specific personal

       jurisdiction is correct, due process requires the assertion of personal jurisdiction

       “does not offend traditional notions of fair play and substantial justice.” Boyer

       v. Smith, 42 N.E.3d 505, 509 (Ind. 2015). To determine this requirement, we

       must balance five factors:


               (1) the burden on the defendant; (2) the forum State’s interest in
               adjudicating the dispute; (3) the plaintiff’s interest in obtaining
               convenience and effective relief; (4) the interstate judicial
               system’s interest in obtaining the most efficient resolution of
               controversies; and (5) the shared interest of the several States in
               furthering fundamental substantive social policies.


       Burger King Corp. v. Rudzewicz, 471 U.S. 462, 476-77 (1985).


[10]   Here, the balance falls squarely in favor of the trial court’s determination of

       specific personal jurisdiction. Regarding the burden to Walters, Lima directs us
       Court of Appeals of Indiana | Opinion 44A03-1609-CC-2214 | September 26, 2017   Page 6 of 7
       to the fact Walters lives less than twenty miles from the courthouse and to the

       fact it was not an imposition for Walters to come into Indiana to pick up the

       seed for which he allegedly did not pay. As we held in Attaway, a case in which

       we affirmed the trial court’s decision to assert personal jurisdiction over a

       defendant in Idaho:

               [I]t is certainly within the bounds of fair play and substantial
               justice to allow Indiana to exercise personal jurisdiction over
               individuals who have entered into a contract with an Indiana
               resident for the purchase of property in Indiana, have removed
               that property from the state of Indiana, and then rescinded
               payment.


       903 N.E.2d at 79. The trial court had specific personal jurisdiction over

       Walters and it therefore did not abuse its discretion when it granted Lima’s

       motion to correct error.



                                                Conclusion
[11]   The trial court did not abuse its discretion when it granted Lima’s motion to

       correct error because it had specific personal jurisdiction over Walters. We

       affirm and remand for further proceedings.


[12]   Affirmed and remanded.


       Brown, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Opinion 44A03-1609-CC-2214 | September 26, 2017   Page 7 of 7